Citation Nr: 1021173	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  01-04 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of umbilical hernia.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to service connection for residuals of 
circumcision.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was previously before the Board, most recently in June 
2009 when it was remanded for additional development of the 
evidence.

In June 2006, the Veteran was afforded a Board hearing at the 
RO.  A transcript of this hearing is of record.

The Board finds that the RO has substantially complied with 
the Board's June 2009 remand; the RO successfully obtained 
the Veteran's Social Security Administration records and 
provided the Veteran with a VA examination addressing the 
Veteran's claim involving alleged residuals of circumcision.


FINDINGS OF FACT

1.  By rating decision in March 1974, the RO denied the 
Veteran's application to reopen his claim of entitlement to 
service connection for residuals of umbilical hernia; a 
timely notice of disagreement was not received to initiate an 
appeal from that determination.

2.  Evidence received since the March 1974 rating decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for residuals of umbilical hernia.

3.  Chronic back disability is not causally related to the 
Veteran's active duty service.

4.  Chronic left hip disability is not causally related to 
the Veteran's active duty service.

5.  There is no medical diagnosis of any current chronic 
disability associated with the Veteran's inservice 
circumcision.


CONCLUSIONS OF LAW

1.  The March 1974 rating decision that denied service 
connection for residuals of umbilical hernia is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the Veteran's claim of entitlement to service connection for 
residuals of umbilical hernia.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

3.  The Veteran's back disability was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

4.  The Veteran's left hip disability was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

5.  Disability as residual of a circumcision was not incurred 
in or aggravated by the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in October 2005, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, this letter advised the Veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the most recent RO-level readjudication of these issues, 
as evidenced by the January 2010 supplemental statement of 
the case.  The VCAA notice was therefore effectively timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, an effectively timely March 2006 VCAA letter 
provided the notice contemplated by Dingess.  The appellant 
was provided with notice of the types of evidence necessary 
to establish a disability rating and an effective date for 
any rating that may be granted, and this letter explained how 
VA determines disability ratings and effective dates.  The 
Board notes that this letter was sent to the appellant prior 
to the most recent RO-level readjudication of the issues on 
appeal, as evidenced by the January 2010 statement of the 
case.  The VCAA notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board further acknowledges that the Court has also issued 
a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  In this case, notice of 
the type contemplated in Kent was provided to the appellant 
as part of the effectively timely October 2005 notice letter 
discussed above.

No prejudice is found here with respect to any arguable Kent 
notice deficiency on the petition to reopen at issue, nor has 
any such prejudice been claimed by the Veteran.  Indeed, the 
October 2005 letter did provide the definitions of new and 
material evidence.  This information, coupled with the 
discussion offered in the statement of the case, would enable 
a reasonable person to understand what was required to reopen 
the claim.  Thus, the essential fairness of the adjudication 
has not been affected.

The Board also believes it significant that the appellant has 
been represented by an accredited state service organization 
which is well-versed in laws and regulations pertaining to 
appellant's claim.  The Board believes the appellant, through 
the Georgia Department of Veterans Service, can be viewed as 
having actual knowledge of the significance of the basis of 
the prior final denial as it relates to the petition to 
reopen that claim of entitlement to service connection.  It 
is assumed that the representative, as the appellant's agent, 
included the pertinent information when providing guidance to 
the appellant regarding his claim.  As such, there has been 
no resulting prejudice to the appellant.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that -except for cases in which 
VA has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim- the burden 
of proving harmful error must rest with the party raising the 
issue; the Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in-
service, private, and VA, have been obtained.

The Veteran has been afforded a VA examination pertinent to 
the issue of entitlement to service connection for residuals 
of circumcision; a pertinent VA examination report is of 
record dated in December 2009.

The Board acknowledges that no VA examination report is of 
record with an etiology opinion specifically addressing the 
issues of entitlement to service connection for back 
disability or left hip disability.  However, VA medical 
examination is not warranted in this case.  In disability 
compensation (service connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Simply stated, the standards of McLendon are not met in this 
case as the evidence of record fails to indicate that any 
back disability or left hip disability had its onset in 
service or is otherwise related thereto.  It appears that the 
Veteran is now diagnosed with back and left hip disabilities, 
but the evidence does not show back or left hip disability 
diagnosed during service or for many years following service.  
As discussed in more detail below, the probative evidence 
shows no indication of chronic disabilities related to the 
back or left hip during service, and the most probative 
contemporaneous evidence contains no indication of any 
pertinent event, injury, or disease occurring in service or 
during a presumptive period.  Furthermore, there is no 
competent suggestion of record to indicate that any current 
back or left hip disability is related to service.  

The Board further finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

New and Material Evidence

The RO denied service connection for residuals of umbilical 
hernia in March 1974.  The Veteran did not appeal.  Thus, the 
rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.  The March 1974  rating decision is the 
last final decision with respect to residuals of umbilical 
hernia.

At the time of the March 1974 decision, there was no medical 
evidence of any causation, aggravation, or manifestations of 
any umbilical hernia during service.  A December 1973 VA 
hospitalization report indicated that the Veteran reported a 
lifelong history of umbilical hernia.

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is 'new and material.'  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

The provisions of 38 C.F.R. § 3.156 (which defines 'new and 
material evidence') were changed for claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)). The appellant's 
application to reopen was filed before August 29, 2001; 
consequently, the former version of § 3.156 applies.  38 
C.F.R. § 3.156(a) (2001) provides as follows:

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis.  Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.

In this case, evidence obtained since the prior final 
decision includes relatively recent medical records and 
written statements from the Veteran.  However, none of the 
evidence received since the prior final decision presents any 
new indication of any medical causation, aggravation, or 
manifestations of any umbilical hernia during service.  The 
Veteran's own belief that his umbilical hernia was 
etiologically related to his military service was already of 
record in evidence submitted before the prior final decision; 
more recent statements to this effect are essentially 
repetitive of the prior contention.  None of the evidence 
submitted since the prior final denial presents any competent 
evidence of etiology or nexus concerning the umbilical hernia 
material to the Veteran's claim.

As noted above, the RO denied the Veteran's claim for service 
connection for residuals of an umbilical hernia in March 1974 
because there was no medical evidence of any causation, 
aggravation, or manifestations of any umbilical hernia during 
service.  In reviewing the evidence of record received since 
the March 1974 rating decision (including newly submitted 
medical records), the Board finds that many of the documents 
are new in that many were not of record at the time of the 
1974 rating decision; however, regardless of whether the 
Veteran may continue to experience any residuals of an 
umbilical hernia, the new evidence only shows that he 
continues to believe that his umbilical hernia was related to 
service.  The Veteran's belief in this contention was already 
reflected by the evidence of record at the time of the March 
1974 rating decision.  Thus, any such arguably relevant 
evidence received since the March 1974 decision is simply 
cumulative of evidence that was already of record.

Beyond the Veteran's contentions, the sum of the new evidence 
received is not material because it fails to address the 
basis for the previous denial.  The evidence does not address 
the issue of whether or not there is an etiological 
relationship between the Veteran's umbilical hernia and his 
active duty service.  The Board finds that the evidence 
received since the March 1974 rating decision is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the claim.  As the evidence is not new and material, 
the claim for entitlement to service connection for residuals 
of an umbilical hernia has not been reopened.

Service Connection

The Veteran has also claimed entitlement to service 
connection for a back disability, a left hip disability, and 
for disabling residuals of an in-service circumcision.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

There is no controversy in this case as to the fact that the 
Veteran currently suffers from left hip and back 
disabilities.  Rather, the decisive questions in this appeal 
involve whether the Veteran's left hip and back disabilities 
had onset during military service or are otherwise 
etiologically related to military service.  Additionally, 
this case features a question of whether the Veteran 
currently suffers from any current disability associated with 
his in-service circumcision.

Service treatment records contain no suggestion of either any 
left hip disability nor any back disability.  The Veteran's 
in-service circumcision is documented in the service 
treatment records.

The Board will first address the Veteran's claims of 
entitlement to service connection for left hip disability and 
back disability.  The Veteran contends that he currently 
suffers from chronic disability of the back and left hip due 
to an injury he contends took place when, according to his 
description, he fell from a telephone pole during military 
service.  This account is repeatedly presented in the record, 
including in the April 2001 substantive appeal, in the June 
2006 Board hearing testimony, and in a January 2007 written 
statement.

The Board begins by again noting that there is no suggestion 
of any injury or disability of the left hip or back in the 
service treatment records.  A June 1972 service treatment 
record documents a bruise to the Veteran's right side, but 
there is no suggestion of left hip or back involvement.  An 
October 1972 examination report, from the very end of October 
and approximately 3 months prior to the conclusion of active 
duty service, shows that the Veteran was medically evaluated 
to be clinically normal in all respects, including with 
regard to his spine and other musculoskeletal features.

The Board notes that the Veteran's testimony at his June 2006 
Board hearing contends that his back and left hip 
disabilities are due to a specific injury event during 
service, in which he fell from a telephone pole.  
Significantly, the Veteran discusses that after this in-
service injury that he experienced symptoms "four or five 
months later" after being deployed to Germany and while 
playing basketball; the Veteran described receiving treatment 
in the military for these symptoms four or five months after 
the recalled injury in question.  This is significant in this 
case, because the Veteran's own account of the in-service 
injury strongly suggests that the injury must have taken 
place some time prior to the October 1972 examination (as the 
Veteran's active duty service concluded in February 1973).  
Therefore, the October 1972 examination report's findings of 
no such disability contradicts the Veteran's assertions 
regarding inservice symptoms.  The Board finds that the 
contemporaneous report showing the competent medical findings 
of trained professionals to be very probative with regard to 
the Veteran's back and left hip health at that time.  The 
evidence therefore probatively indicates that the Veteran had 
no chronic back or left hip disabilities at this time 
following the described pertinent in-service injury.

Private records from Orthopaedic Associates of Central 
Georgia from November 1993 and February 1995 show that the 
Veteran suffered from left hip pain at those times, but do 
not comment upon etiology.

A January 1997 VA examination report shows that the Veteran 
denied having any medical problems or illnesses during his 
military service.  At the time of the 1997 examination, the 
Veteran described to the examiner at that time that he had 
chronic low back pain and severe left hip pain due to 
degenerative arthritis.  This report does not suggest any 
history of injury to the left hip or back and the report 
presents no pertinent etiological opinion concerning these 
disabilities.

VA outpatient treatment records generally confirm that the 
claimed left hip and back disabilities were present and 
symptomatic from at least the mid 1990's onwards, but without 
evidence addressing the etiological questions central to this 
appeal.  Similar information is presented, as pertains to 
this appeal, in private treatment records dating back to this 
period in the mid 1990s.

The Board considers the service treatment records to be 
highly probative; in particular, the Board finds that the 
October 1972 medical examination report near the conclusion 
of the Veteran's active duty service is of substantial 
probative value.  The service treatment records reflect the 
Veteran's own reports of symptoms to medical professionals 
and competent medical assessments of his pertinent health.  
These records are contemporaneous to the Veteran's active 
duty service, including the October 1972 examination report 
which was prepared after the time of the Veteran's alleged 
in-service injury to his back and left hip.  These reports, 
in the context of the fact that the service treatment records 
provide no suggestion of any back or left hip diagnoses, 
weigh against the Veteran's claims to the extent that they 
show that the Veteran did not manifest any symptoms or 
clinically detectable signs of chronic back or left hip 
disability during service; this indicates that any back or 
left hip injury suffered during service was acute in nature 
and resolved without chronic disability.  The service 
treatment records collectively reflect that trained medical 
professionals did not believe that the Veteran suffered from 
chronic back or left hip disabilities following the alleged 
fall from a telephone pole.

The Board also observes, in passing, the absence of evidence 
of back or left hip disabilities for many years following 
discharge from service.  The Veteran has submitted private 
medical records which together with VA medical records 
document the existence of back and left hip problems from the 
1990's onwards; there is however no evidence showing that the 
Veteran's back and left hip manifested any chronic disability 
within one year following separation from service.  The Board 
notes that the evidence specifically shows that there were no 
chronic disabilities of the back or left hip as of October 
1972, which was after the alleged pertinent in-service injury 
and approximately three months prior to the conclusion of 
active service.  There is no contemporaneous evidence of the 
onset of chronic back or left hip disabilities within a year 
following service to warrant service connection for arthritis 
on a presumptive basis.  Although the Veteran's hindsight 
testimony indicates that chronic back and left hip 
symptomatology manifested during service, the Board finds 
that the contemporaneous service treatment records showing no 
chronic back or left hip disability are more probative and, 
thus, the Board finds that the Veteran's hindsight testimony 
regarding the in-service onset of chronic back and left hip 
disabilities is not sufficient to establish the details of 
such onset.  The Veteran's current assertions are also 
inconsistent with what he reported to the January 1997 VA 
examiner.  

Accepting that medical evidence shows that the Veteran 
currently suffers from diagnosed back and left hip 
disabilities, the record contains no contemporaneous 
indication of symptomatology or treatment for such 
disabilities for approximately two decades following service.  
This lengthy period without contemporaneous evidence of 
complaint or treatment weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

There is no medical opinion of record which relates the 
etiology of any current back or left hip disability to any 
occurrence or onset during military service.

The Board finds that the preponderance of the probative 
weight of the evidence is against service connection for the 
claimed back and left hip disabilities in this case.  The 
preponderance of the evidence weighs against finding that any 
back or left hip disability manifested or had onset during 
service or within a year thereafter.

Circumcision

The Veteran's in-service circumcision, in March 1972, is well 
documented in service treatment records; this documentation 
includes reference to a post-operative hematoma.  Post-
service medical records contain references to penile lesions.  

The Board notes here for informational purposes that the 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  See 38 C.F.R. 
§ 3.306(b)(1).

However, regardless of the reported hematoma and any other 
immediate medical problems associated with the actual 
procedure during service, the determinative fact is that 
there is no medical diagnosis of any current disability 
associated with the inservice circumcision.   

The most probative evidence on the question of whether the 
Veteran has any diagnosis that may be etiologically related 
to residuals of circumcision is a December 2009 VA 
examination report directly focused upon this question.  The 
report discusses in detail the Veteran's account of his 
pertinent medical history and symptomatology complaints as 
concerns this issue of claimed residuals from circumcision; 
the examiner also reviewed the claims-file.  The report shows 
that on physical examination the examiner found a normal 
circumcised penis, with no abnormalities noted on the shaft 
or on the skin.  The examiner noted that the testicles were 
asymmetrical and there was a hydrocele on the right scrotum.  
Urinalysis was completely negative.  The examiner diagnosed 
postoperative hematoma and skin infection after circumcision 
in 1972 with gradual healing and no significant postoperative 
problems other than the healing process.  The examiner also 
diagnosed relative impotence treated with Levitra which was 
doing well, and the examiner did not attribute this to any 
residuals of circumcision (as evidenced by the finding that 
the postoperative sequelae had no significant postoperative 
problems other than the healing process).  The examiner also 
explained that the right hydrocele is unconnected to the 
circumcision, and is not clinically significant.

In sum, the December 2009 VA examination report identifies no 
current disability which is medically attributable to the 
Veteran's in-service circumcision.  The Board notes that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The Board finds that the Veteran has not been diagnosed with 
any current disability related to the inservice circumcision.  
As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for alleged disabling residuals 
of circumcision must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

Conclusion

The Board has reviewed the entirety of the evidence of record 
but finds that there is no other evidence of record which 
probatively contradicts the findings presented in the 
probative evidence discussed above with regard to the issues 
on appeal.  The Board acknowledges that the claims file 
contains a quantity of other medical records, but none of the 
information in these records pertinently contradicts the 
findings discussed above.

The Board acknowledges the Veteran's own contentions with 
regard to his belief that he suffers from back and left hip 
disabilities as well as disabling residuals of circumcision 
that are etiologically related to his military service.  As a 
layperson, the Veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
the clinical etiology of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal 
Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition 
(noting that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  The relevance of lay evidence is not limited 
to the third situation, but extends to the first two as well.  
Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

The Board finds that the Veteran is competent to present 
testimony identifying when he recalls an injury event or when 
he experienced certain symptoms which may be related to the 
claimed disabilities on appeal.  However, the Veteran is not 
competent to establish a specialized medical determination 
such as the specific etiology of his back and left hip 
disabilities, nor is he competent to diagnose disabling 
residuals of circumcision, nor is he competent to 
etiologically link certain symptoms to his in-service 
circumcision.  The Board acknowledges the Veteran's testimony 
suggesting chronicity of his back and left hip disabilities 
from the time of his military service onward; however, these 
hindsight recollections are inconsistent with and probatively 
outweighed by the more contemporaneous evidence showing that 
trained medical professionals found no chronic back or left 
hip disabilities at a time following the Veteran's described 
pertinent in-service injury.  The contemporaneous service 
treatment records are highly probative evidence with regard 
to the health of the Veteran's back during the time of 
service, including after the time of the described pertinent 
in-service injury to the back and left hip.  In light of the 
overall evidence, the Board does not find the Veteran's 
assertions regarding a continuity of symptoms since the 
claimed inservice injury to be credible.   

Furthermore, despite the Veteran's lay contention that he 
suffers from disabling residuals of an in-service 
circumcision, the Board has discussed above that the most 
probative competent medical evidence weighs against such a 
finding; a VA physician has concluded that the Veteran is not 
currently diagnosed with any chronic residuals of the in-
service circumcision in this case.

Even considering the Veteran's lay testimony with regard to 
the matters it is competent to address, the most probative 
evidence weighs against the claims of entitlement to service 
connection in this case.  Competent medical evidence is 
required to establish an etiological nexus between a claimed 
disability and military service.  In this case, the Board 
finds that the preponderance of the probative evidence of 
record weighs against finding any such nexus with regard to 
the claimed back and left hip disabilities.  Competent 
medical evidence is required to establish a medical diagnosis 
of a claimed current disability.  In this case, the Board 
finds that the preponderance of the probative evidence of 
record weighs against finding that the Veteran currently has 
diagnosed disabling residuals of circumcision.

In this case, the most probative evidence shows that the 
Veteran's chronic back and left hip disabilities were not 
caused by nor aggravated by the Veteran's military service, 
including in particular the described in-service injury 
involving a fall from a pole.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
chronic back and left hip disabilities.  The most probative 
evidence also shows that the Veteran does not currently 
suffer from disabling residuals of circumcision.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal is denied as to all issues.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


